[Cite as State v. Saunders, 2020-Ohio-5323.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                          :   APPEAL NO. C-190367
                                                            TRIAL NO. B-1700811
        Plaintiff-Appellee,                             :

  vs.                                                   :      O P I N I O N.

CLEVELAND SAUNDERS,                                     :

    Defendant-Appellant.                                :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 18, 2020


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

William Oswall, Jr., for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS




WINKLER, Judge.

       {¶1}    Defendant-appellant Cleveland Saunders appeals his convictions for

murder and carrying concealed weapons. In the second of six assignments of error,

Saunders argues that the trial court erred by permitting the state to exercise a peremptory

challenge to excuse a black juror after the state admitted the challenge was race based.

       {¶2}    The Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution forbids prosecutors from exercising peremptory challenges in a

racially discriminatory manner, which includes strikes motivated by the “assumption” or

“intuitive judgment” that black jurors cannot be impartial in the criminal trial of black

defendants because of their shared race. See Batson v. Kentucky, 476 U.S. 79, 97, 106

S.Ct. 1712, 90 L.Ed.2d 69 (1986). Because the state presented a race-based reason for

challenging a black juror during Saunders’s trial, the trial court committed clear error by

allowing the strike. Therefore, we must reverse Saunders’s convictions and remand for a

new trial.

                                     Batson Issue

       {¶3}    In Batson, the United States Supreme Court set forth a procedure for

evaluating claims of racial discrimination in the use of peremptory strikes at criminal

trials. Generally, “once a prima facie case of discrimination has been shown by a

defendant, the State must provide race-neutral reasons for its peremptory strikes. The trial

judge must determine whether the prosecutor’s stated reasons were the actual reasons or

instead were a pretext for discrimination.” Flowers v. Mississippi, ___ U.S. ___, 139

S.Ct. 2228, 2241, 204 L.Ed.2d 638 (2019), citing Batson at 97-98. The “ultimate inquiry”

under Batson is whether the prosecutor was “motivated in substantial part by




                                             2
                       OHIO FIRST DISTRICT COURT OF APPEALS



discriminatory intent” when challenging the particular juror. (Internal quotation marks

and citation omitted.) Flowers at 2244.

       {¶4}    As an appellate court, we will not reject the trial court’s ruling on the issue

of discriminatory intent unless it is “clearly erroneous.” Id.; State v. Richardson, 1st Dist.

Hamilton No. C-030453, 2005-Ohio-530, ¶ 3.

       {¶5}    The dispute in this case involves prospective juror number 5 (“Juror 5”).

Like Saunders, Juror 5 is black. During voir dire, when questioned by the prosecutor,

Juror 5 indicated that her brother and brother-in-law had been “just[ly]” convicted of

murder after fair trials over 45 years ago and had turned their lives around after their

release from prison over 20 years ago. She further indicated that nothing about their

situation would affect her ability to sit on the jury and that she could be fair and impartial.

Later, when defense counsel elicited from Juror 5 “something interesting about [her]self

that [wa]s not on the [juror] questionnaire,” she shared several facts, including that she

had “23 grandchildren.”

       {¶6}    The prosecutor subsequently exercised peremptory challenges against

two potential jurors, including a black woman, and then exercised a peremptory

challenge against Juror 5.       Afterwards, the following exchange took place at a

sidebar:

               [Defendant’s Counsel]: * * * Judge, the State’s indicated they’re

       excusing, once again, an African-American. This is clearly a violation

       of the equal protection clause, and we’re making a Batson challenge.

       We now have a pattern of two African-Americans. We’re making a

       prima facie case, because they’re a member of a protected class and

       they’re excusing them.




                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



               [Prosecutor]: Judge, on the questionnaire [sic] indicates and

      she indicated during voir dire that she has not only a brother-in-law

      who committed a murder, but also a brother who committed a

      murder[,] two separate offenses, two separate victims, two separate

      types.

               In addition to that she also has 23 grandchildren. The State has

      some fear that she will empathize with the defendant who is a young

      African-American male and would allow her sympathies to enter into

      her deliberations, not only because of her grandchildren but because of

      the two people convicted of the very crime that we’re trying here.

               The Court: Okay.

               [Defense Counsel]: Judge, clearly, that’s a violation of Batson.

      What the State is saying is they don’t want an African-American to

      have sympathy for an African-American defendant.            That’s what

      Batson is supposed to protect.

               There has been no explanation given that is a legitimate reason

      to excuse someone and resubmit our objection.

               [The Prosecutor]:     Our reason is because she has 23

      grandchildren. No matter what race they may be, the defendant is a

      young man. She’s going to have sympathy for him.

               The Court: Okay. Overruled.

                                       Analysis

      {¶7}     To show a violation of the federal Equal Protection Clause, the

defendant must prove a racially discriminatory purpose. Hernandez v. New York,




                                          4
                        OHIO FIRST DISTRICT COURT OF APPEALS



500 U.S. 352, 360, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991).            The Batson Court

explained that the state cannot, consistent with the Equal Protection Clause, exclude

black persons from the jury “on the assumption that blacks as a group are

unqualified to serve as jurors” nor “on the assumption that they will be biased in a

particular case simply because the defendant is black.” Batson, 476 U.S. at 97, 106

S.Ct. 1712, 90 L.Ed.2d 69. Thus, a challenge to a juror of the defendant’s race “on the

[prosecutor’s] assumption—or [] intuitive judgment—that the[] [juror] would be

partial to the defendant because of their shared race,” is an improper, race-based

reason for the strike. Id. at 97; Richardson, 1st Dist. Hamilton No. C-030453, 2005-

Ohio-530, at ¶ 77-79.

       {¶8}    Here, the parties disagree as to whether the state gave a race-based

reason for its challenge to Juror 5.     A prosecutor’s explanation in step two of the

Batson procedure will be deemed race neutral “[u]nless a discriminatory intent is

inherent in the prosecutor’s explanation.” Hernandez at 360.

       {¶9}    Saunders maintains the prosecutor’s explanation falls under the

shared-race assumption condemned in Batson. To evaluate the race-neutrality of the

prosecutor’s explanation, we must determine, after assuming the proffered reasons

for the peremptory challenge are true, if the challenge violates the Equal Protection

Clause as a matter of law. Hernandez at 359.

       {¶10} The state argues that Juror 5’s family situations prompted the strike and

that “race or ethnicity played no role.” The state, however, ignores the reference to the

defendant’s race in its explanation and the impact of that reference when challenging a

potential juror of the same race. The prosecutor’s reasoning “that [Juror 5] will empathize

with the defendant who is a young African American male and would allow her




                                            5
                       OHIO FIRST DISTRICT COURT OF APPEALS



sympathies to enter into her deliberations” involves the shared-race concern condemned

in Batson.

       {¶11} Admittedly, the prosecutor initially presented facially race-neutral reasons,

concerning two murders committed by family members, along with the discriminatory

purpose to explain the strike. The state’s racial motivation, however, is not excused or

made any less discriminatory because one aspect of the explanation was on its face race

neutral. The prosecutor chose to strike the juror “at least in part because of, not merely in

spite of, its adverse effects on an identifiable group.”      (Internal citations omitted.)

Hernandez, 500 U.S. at 360, 111 S.Ct. 1859, 114 L.Ed.2d 395. The prosecutor attempted to

retract the impermissible race-based reasoning, but to accept that effort under the

circumstances would render the Batson decision meaningless. See Batson, 476 U.S. at 98,

106 S.Ct. 1712, 90 L.Ed.2d 69. Thus, we conclude that a discriminatory intent was

inherent in the prosecutor’s explanation for the challenge to Juror 5. Id. at 97-98.

       {¶12} The United States Supreme Court in Flowers recently reiterated the

importance of the Batson procedure in “eradicat[ing] racial discrimination from the

jury selection process,” thereby “protect[ing] the rights of [criminal] defendants and

jurors” and “enhanc[ing] public confidence in the fairness of the criminal justice

system.” Flowers, ___ U.S. ___, 139 S.Ct. at 2242, 204 L.Ed.2d 638. The Flowers

Court further emphasized “the job of enforcing Batson rests first and foremost with

trial judges.” Id. at 2243. Because “America’s trial judges operate at the front lines

of American justice[,] [i]n criminal trials, trial judges possess the primary

responsibility to enforce Batson and prevent racial discrimination from seeping into

the jury selection process.” Id.




                                             6
                      OHIO FIRST DISTRICT COURT OF APPEALS



        {¶13} In this case, the prosecutor presented an inherently raced-based

explanation for challenging Juror 5. The trial court responded “okay,” without further

inquiry, and ultimately allowed the strike, even though Saunders established that the

prosecutor’s challenge was “motivated in substantial part by discriminatory intent.”

(Internal quotation marks and citation omitted.) Flowers at 2244. Thus, the trial court’s

acceptance of the state’s explanation and its denial of Saunders’s equal-protection claim

was clearly erroneous. Richardson, 1st Dist. Hamilton No. C-030453, 2005-Ohio-530, at

¶ 79.

        {¶14} Consequently, we sustain Saunders’s second assignment of error, reverse

the trial court’s judgment, and remand this cause for a new trial. Because of our

disposition of Saunders’s second assignment of error, his remaining assignments of error

are moot and we do not address them. See App.R. 12(A)(1)(c).

                                                Judgment reversed and cause remanded.

MOCK, P.J., and BERGERON, J., concur.



Please note:

        The court has recorded its own entry on the date of the release of this opinion.




                                           7